Name: Decision of the EEA Joint Committee No 86/97 of 31 October 1997 amending Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: European construction;  defence;  economic geography
 Date Published: 1998-07-09

 9.7.1998 EN Official Journal of the European Communities L 193/40 DECISION OF THE EEA JOINT COMMITTEE No 86/97 of 31 October 1997 amending Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Protocol 31 to the Agreement was, inter alia, amended by Decision of the EEA Joint Committee No 8/94 (1); Whereas it is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include the pilot action on a European voluntary service for young people in the budget year 1997; Whereas Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 1997, HAS DECIDED AS FOLLOWS: Article 1 1. In Protocol 31 to the Agreement the following paragraph shall be inserted after Article 4(2): 2a. The EFTA States shall, as from 1 January 1997, participate in the Community actions related to the budget line B3-1 0 1 1 European voluntary service, entered in the Community budget for the year 1997. 2. Article 4(3) shall be replaced by the following: 3. The EFTA States shall contribute financially in accordance with Article 82(1)(a) to the programmes and actions referred to in paragraphs 1, 2 and 2a. Article 2 This Decision shall enter into force on 1 November 1997, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1997. Article 3 This Decision shall be published in the EEA Section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 31 October 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 198, 30. 7. 1994, p. 142.